Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/10/2022 has been entered.

Response to Amendment
Applicants' amendment of the claims, filed on 10/10/2022, in response to the rejection of claims 1-15 from the final office action, mailed on 07/08/2022, by amending claims 1-3, 8, 10, 13, 15 and canceling claim 14, is acknowledged and will be addressed below.

Election/Restrictions
Claims 16 and 18 remain withdrawn from consideration as pursuant to 37 CFR 1.142(b), there being no allowable generic or linking claim.

Claim interpretation
(1) In regards to the “a gas supply part having a protruded continuous portion that is formed to protrude with respect to the gas introduction part in one direction in a cross section perpendicular to the longitudinal direction” of Claim 1,
The “continuous” is one of the broadest terms, because every object can be interpreted to be “continuous”. For instance, when plurality of protruded portions are provided on the surface of the injector, the “plurality of protruded portions” still reads into the “continuous” because they are coupled to each other by the continuous surface. 
Unless the injector is physically divided into two or more pieces and the pieces are not connected each other, it will be read into the “continuous”.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ban et al. (US 4062318, hereafter ‘318).
Regarding to Claim 1, ‘318 teaches:
A common inlet pipe 32 through which the gas is introduced (Fig. 3, lines 46-47 of col. 2, the claimed “An injector that extends in a longitudinal direction”);
In Fig. 3, a portion of the pipe 32 having a plurality of gas nozzles 30 is a gas supply part, and the rest portion of the pipe 32 having no nozzles is a gas introduction part. Because Fig. 2 shows the gas pipe 32 has a circular shape, a cross section of the pipe has a circular shape. Lastly, Fig. 2 shows the nozzle 30 is protruded from the pipe 32 and the nozzles are continuous on the injector surface, see the claim interpretation above, and a hole is located at the end of the nozzle (the claimed “comprising: a gas introduction part having a circular or a regular polygonal shape in a cross section perpendicular to the longitudinal direction and having no discharge holes; and a gas supply part having a protruded continuous portion that is formed to protrude with respect to the gas introduction part in one direction in a cross section perpendicular to the longitudinal direction and extends entirely along the longitudinal direction, and having a plurality of discharge holes formed in a leading end of the protruded portion along the longitudinal direction, wherein a first end of the gas supply part in the longitudinal direction is connected to the gas introduction portion”).

Regarding to Claim 2,
Fig. 3 of ‘318 shows the pipe 32 has an end portion opposite to the nozzle portion, and the end portion forms a continuous end surface in the longitudinal direction from the gas supply part to the gas introduction part of the pipe 32 (the claimed “wherein an end portion opposite to the leading end of the protruded continuous portion in the cross section of the gas supply part coincides with an end portion of the gas introduction part so that the end portion of the gas supply part and the end portion of the gas introduction part forms a continuous end surface in the longitudinal direction”).

Regarding to Claim 3,
Fig. 2 of ‘318 shows a cross section of the pipe 32 is symmetric with respect to a line from the nozzle end to opposite end, thus Fig. 3 would have same feature (the claimed “wherein the cross section of the gas supply part is in a linear symmetric relationship with respect to a straight line connecting the leading end of the protruded continuous portion and the end portion opposite to the leading end of the protruded continuous portion”).

Regarding to Claim 4,
Fig. 2 of ‘318 shows in a nozzle position on the pipe 32, the pipe has an elliptical shape cross section and in no nozzle position on the pipe, the pipe has a circular shape cross section, thus Fig. 3 would have same feature (the claimed “wherein the cross section of the gas introduction part has a circular shape, and the cross section of the gas supply part has an elliptical shape”).

Regarding to Claim 5,
Fig. 2 of ‘318 shows the gas is directed from the nozzle, thus an end of the gas pipe 32 of Fig. 3 is closed (the claimed “wherein a second end of the gas supply part in the longitudinal direction is closed”).

Regarding to Claim 7,
As discussed in the claim 1 rejection, the pipe 32 of ‘318 has a gas supply part and a gas introduction part, thus a horizontal cross-sectional shape of the gas supply part includes the gas introduction part (the claimed “wherein the gas supply part has a horizontal cross-sectional shape including the gas introduction part”).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over ‘318 in view of ‘818.
Regarding to Claim 6,
‘318 teaches the pipe 32, which is made of a material.

‘318 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 6: wherein the gas introduction part and the gas supply part are made of a quartz.

‘818 is analogous art in the field of substrate processing apparatus (English title). ‘818 teaches the nozzle shafts 270a and 270b are made of a dielectric material such as quartz (heat-resistant insulating material) ([0019] of English translation).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have formed of the pipe 32 of ‘318, with a quartz, for the purpose of providing heat resistant property.

Claims 8-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Toyoda et al. (JP 2013-89818, hereafter ‘818) in view of Aoki et al. (US 6121579, hereafter ‘579).
Regarding to Claim 8, ‘818 teaches:
A substrate processing apparatus (Fig. 1, English title, the claimed “A substrate processing apparatus”);
Process tube 203 ([0015] of the English translation, the claimed “comprising: a processing container having a substantially cylindrical shape”);
Boat 217([0015]), and plurality of supports 217a and a plurality of supporting members 217b for supporting the wafer 200 ([0018], the claimed “a substrate holder comprising at least one pillar arranged at a position along outer peripheries of a plurality of substrates, the at least one pillar having a holding structure provided inward of the at least one pillar to hold the plurality of substrates at intervals in multiple stages in a vertical direction”);
Fig. 6 shows loading and unloading the boat ([0012], the claimed “the substrate holder configured to be loaded into and unloaded from the processing container”);
A boat rotation mechanism 255 ([0017], the claimed “a substrate holder rotation mechanism configured to rotate the substrate holder”);
Nozzle shafts 270a, 270b ([0019], the claimed “an injector provided to extend along the substrate holder in the vertical direction”);
A plurality of movable nozzles 271a and 271b ([0020], the claimed “and having a portion protruding in one direction in a horizontal cross section, the injector having a plurality of discharge holes formed in a leading end of the protruded portion”);
Rotating mechanism portions 260a and 260b ([0021], the claimed “an injector rotation mechanism including a rotary shaft provided at a position outward of the at least one pillar in the injector”);
Controller 280 ([0033], note the controller controls overall operations including the rotations for the apparatus of ‘818, see [0033], the claimed “and a controller connected to the injector rotation mechanism);
Fig. 2 shows rotation of both the boat and the nozzle, thus while rotating the boat, the support 217 of the boat is also rotated. Further Fig. 2 clearly when the support is away from the injector 270, the injector is rotated to move the nozzle 271 from outside of the boat to the inside of the boat, therefore, it is obvious when the support approaches the injector, the support intrinsically does not contact the injector, because if it contacts the injector, the rotation of the boat cannot be obtained. Therefore, the controller operates the rotations, inherently based on the position of the nozzle and the supports (the claimed “wherein the controller is configured to control the injector rotation mechanism while the substrate holder rotates, based on the position of the at least one pillar, to thereby: rotate the injector around the rotary shaft so that the injector does not come into contact with the at least one pillar when the at least one pillar approaches the injector by rotating the substrate holder”);
Fig. 2 shows rotation of the boat, thus the support 217 intrinsically has revolving radius. Further Fig. 2 clearly shows when the support is away from the injector 270, the injector is rotated to move the nozzle 271 from outside of the boat to the inside of the boat to supply material, thus while rotating the nozzle 271, there is a position that the nozzle holes are headed toward the wafers 200 and are between the revolving radius of the support 217 and edge of the wafer 200, the claimed “rotate the injector around the rotary shaft so that the plurality of discharge holes are headed toward the plurality of substrates and are located between a revolving radius of the at least one pillar and outer edges of the plurality of substrates when the at least one pillar moves away from the injector”).

‘818 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 8: a detector configured to detect a position of the at least one pillar; and a controller connected to the detector and the injector rotation mechanism, wherein the controller is configured to control the injector rotation mechanism while the substrate holder rotates, based on the position of the at least one pillar that is detected by the detector.

Emphasized again, the rotation of ‘818 is controlled by the controller 280.
Further, Fig. 2 of ‘818 clearly shows when the support is away from the injector 270, the nozzle 271 is rotated to be inside of the boat to supply material, and based on Fig. 2, it is obvious when the supports approaches the injector 270, the injector intrinsically rotates the nozzle to be outside of the boat and does not contact the support, because if the injector is not rotated, the nozzle intrinsically contacts the support, thus the rotation of the boat is bothered.
Furthermore, ‘818 clearly teaches it is possible to prevent the movable nozzles 271a and 271b and the wafer 200 from interfering with each other ([0063]), thus ‘818 clearly acknowledges that preventing the interference is required and an ordinary skill would have pursued use of a position sensor).

‘579 is analogous art in the field of processing apparatus (title). ‘579 teaches a position sensor, e.g., an encoder 125, is arranged… The encoder 125 permits detecting the rotating position of the rotating table 122. The output from the encoder 125 is supplied to the control means 150 (lines 56-60 of col. 7).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted a position sensor detecting the rotating position in the apparatus of ‘818 by connecting it to the controller of ‘818, then to have controlled the rotations of the injector and the wafer boats, by the controller of ‘818, based on the output from the position sensor, for the purpose of preventing the interference between the nozzle and the wafer boat.

Regarding to Claim 9,
Fig. 2 of ‘818 show a discharge hole is at an end of the nozzle, therefore, all holes of the nozzle shaft 270 are arranged in a vertical direction (the claimed “wherein the plurality of discharge holes are arranged along the vertical direction”).

Regarding to Claim 10,
Fig. 2 of ‘818 clearly shows when the support is away from the injector 270, the nozzle 271 is rotated to be inside of the boat to supply material (the claimed “wherein the controller is configured to control the injector rotation mechanism to rotate the injector so that the plurality of discharge holes are positioned closest to the plurality of substrates when the at least one pillar moves away from the injector”).

Regarding to Claim 11,
Fig. 1 of ‘818 shows the nozzle shaft 270a has a portion having a plurality of the nozzles 271a, which is a gas supply part, and also has the rest portion having no nozzles, which is a gas introduction part, and they forms a common end surface in the opposite end of the nozzle (the claimed “further comprising: a gas introduction part provided in a lower portion of the injector, wherein the gas introduction part has a center being in a coaxial relationship with the rotary shaft and does not have the protruded portion and the plurality of discharge holes, and wherein a portion of the gas introduction part opposite to the protruded portion forms a common end surface”).

Regarding to Claim 12,
Fig. 2 of ‘818 shows a cross section of the nozzle shaft has an elliptical shape, and further, the gas introduction part of the nozzle shaft has no nozzle, thus a horizontal cross section of the gas introduction part would have has a circular shape (the claimed “wherein the horizontal cross section of the injector has an elliptical shape, and a horizontal cross section of the gas introduction part has a circular shape”).

Regarding to Claim 13,
Fig. 2 of ‘818 shows the lower portion of the nozzle shaft is disposed outward of the supports of the boat (the claimed “wherein an innermost portion of the gas introduction part is disposed outward of the at least one pillar”).

Regarding to Claim 15,
‘579 teaches a position sensor, e.g., an encoder 125 (lines 56-57 of col. 7). Thus, the imported sensor would have included the encoder (the claimed “wherein the detector includes an encoder”).

Response to Arguments
Applicants’ arguments filed on 10/10/2022 have been fully considered but they are not persuasive.
In regards to the 35 USC102(a)(1) rejection of claim 1, applicants argue that cited reference ‘318 does not teach the “continuous”, see page 11-12. 
This argument is found not persuasive. 
The examiner maintains the limitation is not constructed to define the applicants’ argument. As discussed in the claim interpretation above, the term is broad, thus it still reads into the cited reference.

In regards to the 35 USC102(a)(1) rejection of Claim 8, applicants argue that cited reference is silent about any feature that nozzle may be controlled to rotate based on the position of the pillars 217a and any controller configured to control the injector rotation mechanism while the substrate holder is rotated, as in amended Claim 8, see pages 15-17. 
This argument is found not persuasive. 
The examiner maintains ‘818 clearly teaches the feature.
First, ‘818 clearly teaches it is possible to prevent the movable nozzles 271a and 271b and the wafer 200 from interfering with each other ([0063]), thus ‘818 clearly acknowledges that preventing the interference between the boat and the injector should be required by considering the position relation between the boat and the injector).

Second, Fig. 2 clearly shows rotation of both the boat and the injector having the nozzle. Because the controller of ‘818 controls whole operation of ‘818, the rotations of the boat and the injector are clearly controlled by the controller.
Further, in Fig. 2, when the support is away from the injector 270, the injector is rotated to move the nozzle 271 towards the inside of the boat to supply material without interruption from the support of the boat. Further, based on Fig. 2, it is obvious, when the support approaches the injector, the support intrinsically does not contact the injector by rotating the nozzle towards outside of the boat, because if it contacts the injector, the rotation of the boat cannot be obtained. This inherently supports that the position relation with supports of the boat and the injector must be considered for the purpose of avoiding any interruption of the rotation.

In regards to the rejoinder, the applicants are reminded that in order to be eligible for rejoinder, a claim to a nonelected invention must depend from or otherwise require all the limitations of an allowable claim. A withdrawn claim that does not require all the limitations of an allowable claim will not be rejoined, see MPEP 821.04. Because the claim 16 is not depend from or does not require all the limitations of an allowable claim, it is not eligible for rejoinder. Emphasized again, claim 16 does not have all the limitations, which means exactly the same limitations of Claim 10. Unless the claim 16 has all the limitations of claim 10, even if the claim 10 is in al allowable condition, the amendment of Claim 16 would have not considered and canceled based on the restriction response without traverse.

Conclusion
The prior art made of record and not relied up is considered pertinent to applicant's disclosure. The IDS filed KR 10-2018-005447 teaches all the feature of at least Claim 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIDEN Y LEE whose telephone number is (571)270-1440.  The examiner can normally be reached on M-F: 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AIDEN LEE/           Primary Examiner, Art Unit 1718